Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 16, 2018

The Court of Appeals hereby passes the following order:

A18D0526. JENNIFER MCINTYRE v. JEFFREY MOSS, TRUSTEE.

      Jeffrey Moss, as Trustee of the Louis H. Moss Living Trust and as Power of
Attorney, petitioned for a declaratory judgment in Fulton County superior court. The
trial court subsequently granted Moss’s motion for summary judgment, and
respondent Jennifer McIntyre filed this application for discretionary appeal.1
      Orders granting summary judgment may be appealed directly; no application is
necessary. See OCGA § 9-11-56 (h); Whiddon v. Stargell, 192 Ga. App. 826, 828
(386 SE2d 884) (1989).2 If a party timely applies for discretionary review of a directly
appealable order, we will grant the application under OCGA § 5-6-35 (j). Thus, this
application for discretionary appeal is hereby GRANTED. McIntyre shall have ten
days from the date of this order to file a notice of appeal, if she has not already done




      1
        McIntyre filed her application in the Supreme Court, which transferred the
matter to this Court.
      2
        Based on the application materials, no provision of OCGA § 5-6-35 appears
to apply here.
so. The clerk of the superior court is directed to include a copy of this order in the
appeal record transmitted to this Court.

                                           Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     07/16/2018
                                                   I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                   Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                                 , Clerk.